Case 1:19-cv-00660-MKB-PK Document 152 Filed 02/03/21 Page 1 of 2 PageID #: 1287




                                                            DIRECT DIAL 212.763.0889
                                                            DIRECT EMAIL shecker@kaplanhecker.com



                                                               February 3, 2021

 BY ECF

 The Honorable Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:     Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19
                Civ. 660 (MKB)

 Dear Chief Judge Brodie:

        We write on behalf of the Federal Defenders to provide an update pursuant to the Court’s
 order dated January 22, 2021.

         In-person visiting. In-person visiting continues to be suspended at the MDC, as it has been
 for nearly two months. As a result, and as anticipated, demand for other forms of legal access
 remains high. We understand that non-quarantine, non-isolation units may reopen for in-person
 visiting in approximately two weeks, but even that date is not guaranteed. Yesterday’s report to
 Your Honor from the MDC lists 293 positive cases at the facility, and if the MDC does not figure
 out a way to control the spread of COVID-19 (e.g., through enforcement of mask policies,
 reduction in the inmate population, testing of staff), the return of in-person visiting may be further
 delayed.
        Legal calls and VTCs. We also continue to see a backlog in legal calls and VTCs at the
 MDC. In particular, the most recent data showed 37 VTCs waiting over 48 hours, and, in some
 instances, it has taken up to two weeks for VTC access to be scheduled. The limited VTC
 availability is particularly worrisome given that VTCs are often the only means by which attorneys
 can review discovery with their clients. It is our understanding that the government shares our
 view that capacity for both forms of remote access needs to be expanded.

         As to VTCs, we are working with the government to identify ways to increase the number
 of available slots. As to telephone calls, the proposed solution of an additional telephone line
 placed in each unit is a commendable one, but additional lines have been placed, to date, in only 4
 of the 17 units in the West Building, despite the fact that all necessary equipment was received at
 least two weeks ago. See Tr. of Jan. 22, 2021 Conf. at 10. Now, apparently due to this week’s
 snowstorm, additional delays are expected.
Case 1:19-cv-00660-MKB-PK Document 152 Filed 02/03/21 Page 2 of 2 PageID #: 1288


                                                                                                     2


        That snowstorm also led MDC to shut down remote legal access and court proceedings for
 almost all of Monday and Tuesday. As a result of weather-related staffing issues, approximately
 50-60 scheduled legal calls and VTCs were not placed, and the MDC failed to produce inmates on
 those days for some scheduled remote court appearances. The MCC, by contrast, did not cancel
 in-person visiting, did not cancel any scheduled calls or VTCs, and did not fail to produce inmates
 for remote court proceedings.

           This many months into mediation, we were disconcerted that the MDC was unprepared
 from a staffing perspective for a long-predicted snowstorm, and that a staffing shortage resulted in
 the cancellation of many calls and VTCs not just on the day of the storm, but on the following day
 as well. While we certainly understand that weather events might slow the operations of a facility,
 it is quite another thing to cancel legal access. And, at the very least, we would have hoped that
 the MDC might consult the mediator before such a drastic decision was taken, ideally in the days
 leading up the storm. This week’s storm might have been the first snowstorm of the season, but
 the broader pattern has remained the same throughout this case (and led to its filing): a precipitating
 event—a government shutdown, electrical issues, inclement weather, or a holiday weekend—
 results in a staffing issue, which then causes the government to argue that it simply impossible to
 permit access to counsel for a meaningful period of time. The thrust of this litigation is that the
 government has an obligation to plan for such events, and that curtailing legal access due to
 insufficient planning is not an excuse under the Sixth Amendment. And this is not about theoretical
 harm. On Tuesday, for example, the Federal Defenders had a client scheduled for a VOSR
 sentencing who was likely to receive a sentence of time-served. The MDC did not produce the
 client for his sentencing, and he remains incarcerated while that proceeding is being rescheduled.

         The MDC has committed to placing all the legal calls and VTCs that it cancelled by the
 end of this week. Given the existing demand for calls and VTCs, and the fact that court appearances
 have to be rescheduled as well, we are not confident that this will happen and are concerned that
 the effects of the MDC’s decision will be felt for weeks to come.

                                           *       *       *

        Thank you for your continued attention to these important issues.


                                                                Respectfully submitted,

                                                                /s/ Sean Hecker
                                                                Sean Hecker


 cc:    Counsel of Record (by ECF)
        Hon. Loretta Lynch, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
        Roberto Finzi, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
        Norhan Bassiouny, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
        Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
